DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2022 has been entered.

Claim Status
Claims 36-64 are pending. 
Claims 1-35 are cancelled.
Claims 36-64 have been examined.

Priority
This application has PRO 62/928,152 filed on 10/30/2019.

Information Disclosure Statement
NO IDS of record.

Withdrawn Rejection
All rejections of record are withdrawn because applicant’s arguments of Cardenas’s teaching of low mean arterial blood pressure of< 80 mmHg in a HRS patient is not necessary for low mean arterial blood pressure of< 65 mmHg in a HRS patient is persuasive. Thus, all rejections of record are withdrawn.

New Grounds of Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


(i) 	Claims 36-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 36, 46, and 56 are unclear with respect to the term “rapid reduction” in kidney function.
The term “rapid reduction” in claims 36, 46, and 56 is a relative term which renders the claim indefinite. The term “rapid reduction” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 37-45, 47-55, and 57-64 are rejected as depending on claims 36, 46, or 56.
(ii) 	Claim 36 and 38 are unclear with respect to the phrase “administering a dose of terlipressin to the patient by intravenous (IV) bolus injection over 2 minutes if the baseline MAP is less than 65 mmHg”. The metes and bounds of the methods are unclear because it is unclear whether terlipressin is ONLY administered to a patient with the baseline MAP less than 65 mmHg or any patient with hepatorenal syndrome including a patient having the baseline MAP ≥ 65 mmHg in addition to a patient with MAP less than 65 mmHg. Claim 37 and 39-45 are rejected as depending on claim 36. MPEP 2173.02 (I) states “During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Zletz, 893 F.2d at 322, 13 USPQ2d at 1322. For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.” 
(iii) 	Similarly, claims 46 and 48 are unclear with respect to the phrase “administering a dose of terlipressin to the patient every 6 hours by intravenous (IV) bolus injection over 2 minutes if the baseline MAP is less than 65 mmHg”. The metes and bounds of the methods are unclear because it is unclear whether terlipressin is only administered to a patient with the baseline MAP less than 65 mmHg or any patient with hepatorenal syndrome including a patient having the baseline MAP ≥ 65 mmHg. Claim 47 and 49-55 are rejected as depending on claim 36.
(iv) 	Similarly, claims 56 and 59 are unclear with respect to the phrase “administering a dose of terlipressin to the patient every 6 hours by intravenous (IV) bolus injection over 2 minutes if the baseline MAP is less than 65 mmHg”. The metes and bounds of the methods are unclear because it is unclear whether terlipressin is only administered to a patient with the baseline MAP less than 65 mmHg or any patient with hepatorenal syndrome including a patient having the baseline MAP ≥ 65 mmHg. Claims 57-58 and 60-64 are rejected as depending on claim 36.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 36-41, 43-51, and 53-55 are rejected under 35 U.S.C. 103 as being unpatentable over Cardenas et al. (Annals of Hepatology 2003; 2(1): January-March: 23-29, previously cited 3/2/2021) in view of Velez et al. (Am J Kidney Dis. 2011 December ; 58(6): 928–938.) in view of Terlipressin Instruction (IS Pharmaceuticals Limited 06/2015, previously cited 3/2/2021) and in view of Lucassin Product (lkaria Australia 2012).
Claim 1 is drawn to a method of improving renal function of a patient having hepatorenal syndrome with rapid reduction in kidney function, the method comprising:
(i)	measuring a baseline serum creatinine (SCr), a baseline mean arterial pressure (MAP) and a baseline heart rate of the patient; 
(ii)	administering a dose of terlipressin to the patient by intravenous (IV) bolus injection over 2 minutes if the baseline MAP is less than 65 mmHg;
(iii)	measuring the patient's SCr, MAP, and heart rate after administration of terlipressin; and
(iv)	further administering the dose of terlipressin every 6 hours if there is an increase in MAP and a decrease in heart rate from baseline after initiating administration of terlipressin,
wherein continued administration improves the patient's renal function.
Cardenas et al. teach the use of terlipressin as a vasoconstrictor to treat hepatorenal syndrome (p23, col 2, para 2; p27, Fig 3). Cardenas et al. teach that low arterial blood pressure and elevated heart rate are clinical symptoms present in most HRS patients, including both type I and II HRS (p25, col 1, Clinical and laboratory findings; and Table II), reading on measuring a baseline mean arterial pressure (MAP) and a baseline heart rate of the patient to determine hepatorenal syndrome according to the clinical symptoms. Cardenas et al. further teach diagnostic criteria of hepatorenal syndrome comprises a clinical symptom of serum creatinine greater than 1.5 mg/dL (p27, Table IV, major criteria 1), reading on measuring a baseline serum creatinine, satisfying the limitation (i).  
Cardenas et al. do not specify the low mean arterial pressure is < 65 mmHg in a patient.
Similarly, Velez et al. teach vasoconstrictor therapy treatment for hepatorenal syndrome (HRS) to recover kidney function in HRS (p1, Abstract-Background). Velez et al. teach measurement the baseline of mean arterial pressure (MAP) and serum creatinine and subsequent time point during treatment (p1, Outcomes & Measurements), reading on limitations (i) and (iii). Velez et al. show terlipressin-treated HRS patients with MAP ranged from 60 (Ortega, 64±4) to 83 mmHg (Mulkay, 79±4) above, reading on administering a dose of terlipressin to the patient with MAP < 65 mmHg (p16, Table 1). 

    PNG
    media_image1.png
    553
    1430
    media_image1.png
    Greyscale
Cardenas et al. in view of Velez et al. do not teach administering a dose of terlipressin by intravenous (IV) bolus injection over 2 minutes.
Terlipressin Instruction teaches intravenous injection of initial dose at 1 to 2 mg terlipressin acetate over a period of time followed by 1 mg terlipressin acetate every 4 to 6 hours. Terlipressin Instruction teaches terlipressin acetate is administered via bolus intravenous injection (p8, 5.2, Pharmacokinetic properties). Terlipressin Instruction further teaches the intravenous injection should be given over a period of one minute (p3, 4.2 Posology and method of administration), reading on the limitation (ii). Lucassin Product is further recited to show that Terlipressin increases MAP and decreases heart rate (p2, para 2), reading on the limitation (iv).
With respect to claim 37, the limitation of therapeutic effect for MAP increase up to 16.2 mmHg from the baseline MAP and/or heart rate decreases up 10.6 beats/minute from the baseline heart rate after administration of terlipressin does not add a manipulated step to the treatment method. Because the specification disclosed administration of terlipressin at 0.5-2 mg to HRS-1 patient with low MAP every 4 to 10 hours by intravenous bolus injection over about 1-5 minutes is sufficient to yield an increase in MAP and decrease in heart rate in the patient [0025], the method of treating an HRS patient as taught by Cardenas et al. in view of Velez et al., in view of Terlipressin Instruction and in view of Lucassin Product would be necessary to achieve the treatment effect as claimed.
With respect to claim 38, Velez et al. show terlipressin-treated HRS patients with MAP at 64±4 (p16, Table 1, Ortega). Cardenas et al. teach hepatorenal syndrome absence of shock (p27, Table IV major criteria 2).

    PNG
    media_image2.png
    176
    782
    media_image2.png
    Greyscale
With respect to claim 39-40, Velez et al. teach an increase in MAP is strongly associated with a decline in serum creatinine with the SCr goal at 1.5 mg/dl. Terlipressin reduces baseline of 2.5 mg/dl by 40% (1 mg/dl) to 1.5 mg/dl (p1, Abstract, Results; p19, Table 2). 
With respect to claim 41, Terlipressin Instruction teaches that the therapy is to be limited to 2–3 days in adaptation to the course of the disease (p3, last 4th para), reading on determining if the patient has a reduction in serum creatinine level during an initial 2 to 3 days of terlipressin administration.
With respect to claim 43, Cardenas et al. teach duration of terlipressin treatment between 5-15 days until reduction of serum creatinine below 1.5 mg/dL (p28, Table V, 1-2).
With respect to claim 44, Cardenas et al. teach increase of terlipressin after 2-3 days to 1-2 mg in cases showing no decrease in creatinine  (p28, Table V, A).
With respect to claim 45, Lucassin Product teaches Terlipressin increases MAP and decreases heart rate (p2, para 2). Lucassin Product teaches one vial of LUCASSIN (0.85 mg terlipressin) every 6 hours by slow intravenous bolus injection. If serum creatinine (SCr) has not decreased by at least 30% from the baseline value after 3 days, the dose can be increased to two vials of LUCASSIN (1.7 mg terlipressin) every 6 hours (p11, Dosage And administration, para 1), reading on the limitation of claim 45.
With respect to claim 46, Terlipressin Instruction teaches administered terlipressin increases systolic and diastolic blood pressure (p8, Blood pressure).
With respect to claim 47, the limitation of therapeutic effect for MAP increase up to 16.2 mmHg from the baseline MAP and/or heart rate decreases up 10.6 beats/minute from the baseline heart rate after administration of terlipressin does not add a manipulated step to the treatment method. Because the specification disclosed administration of terlipressin at 0.5-2 mg to HRS-1 patient with low MAP every 4 to 10 hours by intravenous bolus injection over about 1-5 minutes is sufficient to yield an increase in MAP and decrease in heart rate in the patient [0025], the method of treating an HRS patient as taught by Cardenas et al. in view of Velez et al., in view of Terlipressin Instruction and in view of Lucassin Product would be necessary to achieve the treatment effect as claimed.
With respect to claim 48, Velez et al. show terlipressin-treated HRS patients with MAP at 64±4 (p16, Table 1, Ortega). Cardenas et al. teach hepatorenal syndrome absence of shock (p27, Table IV major criteria 2).

    PNG
    media_image2.png
    176
    782
    media_image2.png
    Greyscale
With respect to claim 49, Velez et al. teach an increase in MAP is strongly associated with a decline in serum creatinine with the SCr goal at 1.5 mg/dl. Terlipressin reduces baseline of 2.5 mg/dl by 40% (1 mg/dl ) to 1.5 mg/dl (p1, Abstract, Results; p19, Table 2).
With respect to claim 50, Lucassin Product teaches one vial of LUCASSIN (0.85 mg terlipressin) every 6 hours by slow intravenous bolus injection (p11, Dosage And administration, para 1).
With respect to claim 51, Cardenas et al. teach increase of terlipressin after 2-3 days to 1-2 mg in cases showing no decrease in creatinine  (p28, Table V, A).
With respect to claim 53, Cardenas et al. teach duration of terlipressin treatment between 5-15 days until reduction of serum creatinine below 1.5 mg/dL (p28, Table V, 1-2).
With respect to claim 54, Cardenas et al. teach increase of terlipressin after 2-3 days to 1-2 mg in cases showing no decrease in creatinine  (p28, Table V, A).
With respect to claim 55, Lucassin Product teaches Terlipressin increases MAP and decreases heart rate (p2, para 2). Lucassin Product teaches one vial of LUCASSIN (0.85 mg terlipressin) every 6 hours by slow intravenous bolus injection. If serum creatinine (SCr) has not decreased by at least 30% from the baseline value after 3 days, the dose can be increased to two vials of LUCASSIN (1.7 mg terlipressin) every 6 hours (p11, Dosage And administration, para 1), reading on the limitation of claim 55.
One of ordinary skill in the art before the effective filing date of this invention would found it obvious to combine Cardenas’s method and terlipressin composition with Velez’s baseline mean arterial pressure (MAP) because (a) Cardenas et al. teach administration of terlipressin to treat a patient with mean arterial blood pressure < 80 mmHg (p25, col 2, para 3) and (b) Velez et al. show terlipressin-treated HRS patients with MAP ranged from 60 (Ortega 64±4) to 83 mmHg (Mulkay) (p16, Table 1). The combination would have reasonable expectation of success because both references teach terlipressin to treat a patient with mean arterial blood pressure < 80 mmHg. 
One of ordinary skill in the art before the effective filing date of this invention would found it obvious to combine the teachings (Cardenas et al. in view of Velez et al.) with Terlipressin Instruction and Lucassin Product (also Terlipressin) because Terlipressin Instruction teaches administering a dose of terlipressin by intravenous (IV) bolus injection over 1 minutes (p3, 4.2 Posology and method of administration; p8, 5.2, Pharmacokinetic properties). Lucassin Product is further recited to show that Terlipressin increases MAP and decreases heart rate (p2, para 2). The combination would have reasonable expectation of success because all references teach administration of terlipressin to treat hepatorenal syndrome.

2.	Claims 42 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Cardenas et al. in view of Velez et al. in view of Terlipressin Instruction and in view of Lucassin Product as applied to claims 36-41, 43-51, 53-55 and further in view of Rodriguez et al. (Journal of Hepatology 2014 vol. 60: 955-961, previously cited 3/2/2021).
Claim 42 is drawn to the method further comprising discontinuing administration of terlipressin to the patient if the patient does not show a reduction in serum creatinine level during the initial 1 to 4 days of terlipressin administration.
Cardenas et al. in view of Velez et al. in view of Terlipressin Instruction and in view of Lucassin Product teach a method of treating a patient having hepatorenal syndrome (HRS-1) with terlipressin as applied to claims 36-41, 43-51, and 53-55 above.
Cardenas et al. in view of Velez et al. in view of Terlipressin Instruction and in view of Lucassin Product do not explicitly teach discontinuing administration of terlipressin to a HRS-1 patient not showing a reduction in serum creatinine level.
Rodriguez et al. show reduction of serum creatinine in response to treatment of terlipressin (p957, Fig 1A). Rodriguez et al. teach discontinuation of treatment for non-responders in 1-8 days after administering terlipressin (p957, col 1, Response to therapy and factors associated with response-para 2), reading on the limitation of claims 42 and 52.
One of ordinary skill in the art before the effective filing date of this invention would found it obvious to combine the teachings (Cardenas et al. in view of Velez et al. in view of Terlipressin Instruction and in view of Lucassin Product) with Rodriguez’s teaching discontinuation of terlipressin treatment because (a) Cardenas et al. in view of Velez et al. in view of Terlipressin Instruction and in view of Lucassin Product teach a method of treating a patient having hepatorenal syndrome (HRS-1) with terlipressin and (b) Rodriguez et al. teach discontinuation of treatment for non-responders in 1-8 days after administering terlipressin (p957, col 1, Response to therapy and factors associated with response-para 2). The combination would have reasonable expectation of success because the references teach administration of terlipressin to treat HRS.

3.	Claims 56-60 and 62-64 are rejected under 35 U.S.C. 103 as being unpatentable over Cardenas et al. (Annals of Hepatology 2003; 2(1): January-March: 23-29, previously cited 3/2/2021) in view of Velez et al. (Am J Kidney Dis. 2011 December ; 58(6): 928–938.) in view of Lucassin Product (lkaria Australia 2012) and in view of Terlipressin Instruction (IS Pharmaceuticals Limited 06/2015, previously cited 3/2/2021).
Claim 56 is drawn to a method of improving renal function of a patient having hepatorenal syndrome with rapid reduction in kidney function, the method comprising: 
(i)	measuring a baseline serum creatinine (SCr), a baseline mean arterial pressure (MAP) and a baseline heart rate of the patient; 
(ii)	administering a dose of 0.85 mg terlipressin to the patient about every 4 to 10 hours by intravenous (IV) bolus injection over about 1 to 5 minutes if the baseline MAP is less than 65 mmHg;
(iii)	measuring the patient's SCr, MAP, and heart rate after administration of terlipressin; and
(iv)	further administering the dose of terlipressin if wherein the patient has an increase in MAP and decrease in heart rate after administration of terlipressin;
(v)	wherein further administration reduces the patient's SCr by at least 0.8 mg/dl from the baseline SCr.
Cardenas et al. teach the use of terlipressin as a vasoconstrictor to treat hepatorenal syndrome (p23, col 2, para 2; p27, Fig 3). Cardenas et al. teach that low arterial blood pressure and elevated heart rate are clinical symptoms present in most HRS patients, including both type I and II HRS (p25, col 1, Clinical and laboratory findings; and Table II), reading on measuring a baseline mean arterial pressure (MAP) and a baseline heart rate of the patient to determine hepatorenal syndrome according to the clinical symptoms. Cardenas et al. further teach diagnostic criteria of hepatorenal syndrome comprises a clinical symptom of serum creatinine greater than 1.5 mg/dL between 5-15 days (p27, Table IV, major criteria 1-2; p28, Table V), reading on measuring a baseline serum creatinine of limitation (i).
Cardenas et al. do not specify the low mean arterial pressure is < 65 mmHg in a patient.
Similarly, Velez et al. teach vasoconstrictor therapy treatment for hepatorenal syndrome (HRS) to recover kidney function in HRS (p1, Abstract-Background). Velez et al. teach measurement the baseline of mean arterial pressure (MAP) and serum creatinine and subsequent time point during treatment (p1, Outcomes & Measurements), reading on limitations (i) and (iii). Velez et al. show terlipressin-treated HRS patients with MAP ranged from 60 (Ortega) to 83 mmHg (Mulkay) below, reading on administering a dose of terlipressin to the patient with MAP 
    PNG
    media_image1.png
    553
    1430
    media_image1.png
    Greyscale
< 65 mmHg (p16, Table 1).
Cardenas et al. in view of Velez et al. do not teach administering a dose of terlipressin by intravenous (IV) bolus injection over 1-5 minutes.
Lucassin Product teaches Terlipressin increases MAP and decreases heart rate (p2, para 2). Lucassin Product teaches one vial of LUCASSIN (0.85 mg terlipressin) every 6 hours by slow intravenous bolus injection (p11, Dosage And administration, para 1), reading on limitations (ii) and (iv).

    PNG
    media_image2.png
    176
    782
    media_image2.png
    Greyscale
Velez et al. teach an increase in MAP is strongly associated with a decline in serum creatinine with the SCr goal at 1.5 mg/dl. Terlipressin reduces baseline of 2.5 mg/dl by 40% to 1.5 mg/dl (p1, Abstract, Results; p19, Table 2), reading on the limitation (v).
With respect to claim 57, Terlipressin Instruction teaches administered terlipressin increases systolic and diastolic blood pressure (p8, Blood pressure).
With respect to claim 58, the limitation of therapeutic effect for MAP increase up to 16.2 mmHg from the baseline MAP and/or heart rate decreases up 10.6 beats/minute from the baseline heart rate after administration of terlipressin does not add a manipulated step to the treatment method. Because the specification disclosed administration of terlipressin at 0.5-2 mg to HRS-1 patient with low MAP every 4 to 10 hours by intravenous bolus injection over about 1-5 minutes is sufficient to yield an increase in MAP and decrease in heart rate in the patient [0025], the method of treating an HRS patient as taught by Cardenas et al. in view of Velez et al., in view of Terlipressin Instruction and in view of Lucassin Product would be necessary to achieve the treatment effect as claimed.
With respect to claim 59, Velez et al. show terlipressin-treated HRS patients with MAP at 64±4 (p16, Table 1, Ortega). Cardenas et al. teach hepatorenal syndrome absence of shock (p27, Table IV major criteria 2).
With respect to claim 60, Terlipressin Instruction teaches that the therapy is to be limited to 2–3 days in adaptation to the course of the disease (p3, last 4th para), reading on determining if the patient has a reduction in serum creatinine level during an initial 2 to 3 days of terlipressin administration.
With respect to claim 62, Cardenas et al. teach duration of terlipressin treatment between 5-15 days until reduction of serum creatinine below 1.5 mg/dL (p28, Table V, 1-2).
With respect to claim 63-64, Lucassin Product teaches Terlipressin increases MAP and decreases heart rate (p2, para 2). Lucassin Product teaches one vial of LUCASSIN (0.85 mg terlipressin) every 6 hours by slow intravenous bolus injection. If serum creatinine (SCr) has not decreased by at least 30% from the baseline value after 3 days, the dose can be increased to two vials of LUCASSIN (1.7 mg terlipressin) every 6 hours (p11, Dosage And administration, para 1).
One of ordinary skill in the art before the effective filing date of this invention would found it obvious to combine Cardenas’s method and terlipressin composition with Velez’s baseline mean arterial pressure (MAP) because (a) Cardenas et al. teach administration of terlipressin to treat a patient with mean arterial blood pressure < 80 mmHg (p25, col 2, para 3) and (b) Velez et al. show terlipressin-treated HRS patients with MAP ranged from 60 (Ortega) to 83 mmHg (Mulkay) (p16, Table 1). The combination would have reasonable expectation of success because both references teach terlipressin to treat a patient with mean arterial blood pressure < 80 mmHg. 
One of ordinary skill in the art before the effective filing date of this invention would found it obvious to combine the teachings (Cardenas et al. in view of Velez et al.) with Lucassin Product (also Terlipressin) and Terlipressin Instruction because Lucassin Product teaches Terlipressin increases MAP and decreases heart rate (p2, para 2) and Terlipressin Instruction teaches administered terlipressin increases systolic and diastolic blood pressure (p8, Blood pressure). The combination would have reasonable expectation of success because all references teach administration of terlipressin to treat hepatorenal syndrome.

4.	Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Cardenas et al. in view of Velez et al. in view of Lucassin Product and in view of Terlipressin Instruction as applied to claims 56-60, 62-64 and further in view of Rodriguez et al. (Journal of Hepatology 2014 vol. 60: 955-961, previously cited 3/2/2021).
Claim 61 is drawn to the method further comprising discontinuing administration of terlipressin to the patient if the patient does not show a reduction in serum creatinine level during the initial 1 to 4 days of terlipressin administration.
Cardenas et al. in view of Velez et al. in view of Terlipressin Instruction and in view of Lucassin Product teach a method of treating a patient having hepatorenal syndrome (HRS-1) with terlipressin  as applied to claims 36-41 and 43-44 above.
Cardenas et al. in view of Velez et al. in view of Lucassin Product and in view of Terlipressin Instruction do not explicitly teach discontinuing administration of terlipressin to a HRS-1 patient not showing a reduction in serum creatinine level.
Rodriguez et al. show reduction of serum creatinine in response to treatment of terlipressin (p957, Fig 1A). Rodriguez et al. teach discontinuation of treatment for non-responders in 1-8 days after administering terlipressin (p957, col 1, Response to therapy and factors associated with response-para 2), reading on the limitation of claim 61.
One of ordinary skill in the art before the effective filing date of this invention would found it obvious to combine the teachings (Cardenas et al. in view of Velez et al. in view of Lucassin Product and in view of Terlipressin Instruction) with Rodriguez’s teaching discontinuation of terlipressin treatment because (a) Cardenas et al. in view of Velez et al. in view of Lucassin Product and in view of Terlipressin Instruction teach a method of treating a patient having hepatorenal syndrome (HRS-1) with terlipressin and (b) Rodriguez et al. teach discontinuation of treatment for non-responders in 1-8 days after administering terlipressin (p957, col 1, Response to therapy and factors associated with response-para 2). The combination would have reasonable expectation of success because the references teach administration of terlipressin to treat HRS.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 36-41, 43-51, 53-60 and 62-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-7 of U.S. Patent No. 10,335,452 (the ‘452 patent) in view of Cardenas et al. (Annals of Hepatology 2003; 2(1): January-March: 23-29, previously cited 3/2/2021) in view of Velez et al. (Am J Kidney Dis. 2011 December ; 58(6): 928–938.) in view of Terlipressin Instruction (IS Pharmaceuticals Limited 06/2015, previously cited 3/2/2021) and in view of Lucassin Product (lkaria Australia 2012). 
Claim 1 of the ‘452 patent disclosed a method of administering terlipressin to treat type 1 hepatorenal syndrome (HRS-1) in a patient with SIRS but without sepsis, septic shock, or uncontrolled infection.
Claim 6 of the ‘452 patent disclosed the dosage of terlipressin administered from 0.5 mg to about 2.0 mg every 4 to 6 hours.
Claim 7 of the ‘452 patent disclosed determining of serum creatinine level by terlipressin.
Claims 1 and 6-7 of the ‘452 patent do not teach measuring a baseline mean arterial pressure (MAP) or a baseline heart rate of the patient.
Cardenas et al. teach the use of terlipressin as a vasoconstrictor to treat hepatorenal syndrome (p23, col 2, para 2; p27, Fig 3). Cardenas et al. teach that low arterial blood pressure and elevated heart rate are clinical symptoms present in most HRS patients, including both type I and II HRS (p25, col 1, Clinical and laboratory findings; and Table II), reading on measuring a baseline mean arterial pressure (MAP) and a baseline heart rate of the patient to determine hepatorenal syndrome according to the clinical symptoms. Cardenas et al. further teach diagnostic criteria of hepatorenal syndrome comprises a clinical symptom of serum creatinine greater than 1.5 mg/dL between 5-15 days (p27, Table IV, major criteria 1-2; p28, Table V), reading on measuring a baseline serum creatinine.
The ‘452 patent in view of Cardenas et al. do not specify the low mean arterial pressure is < 65 mmHg in a patient.

    PNG
    media_image1.png
    553
    1430
    media_image1.png
    Greyscale
Similarly, Velez et al. teach vasoconstrictor therapy treatment for hepatorenal syndrome (HRS) to recover kidney function in HRS (p1, Abstract-Background). Velez et al. teach measurement the baseline of mean arterial pressure (MAP) and serum creatinine and subsequent
time point during treatment (p1, Outcomes & Measurements), reading on limitations (i) and (iii). Velez et al. show terlipressin-treated HRS patients with MAP ranged from 60 (Ortega) to 83 mmHg (Mulkay) below, reading on administering a dose of terlipressin to the patient with MAP < 65 mmHg (p16, Table 1).
The ‘452 patent in view of Cardenas et al. in view of Velez et al. do not teach administering a dose of terlipressin by intravenous (IV) bolus injection over 2 minutes.
Terlipressin Instruction teaches intravenous injection of initial dose at 1 to 2 mg terlipressin acetate over a period of time followed by 1 mg terlipressin acetate every 4 to 6 hours. Terlipressin Instruction teaches terlipressin acetate is administered via bolus intravenous injection (p8, 5.2, Pharmacokinetic properties). Terlipressin Instruction further teaches the intravenous injection should be given over a period of one minute (p3, 4.2 Posology and method of administration), reading on the limitation (ii). Lucassin Product is further recited to show that Terlipressin increases MAP and decreases heart rate (p2, para 2).
With respect to claim 37, the limitation of therapeutic effect for MAP increase up to 16.2 mmHg from the baseline MAP and/or heart rate decreases up 10.6 beats/minute from the baseline heart rate after administration of terlipressin does not add a manipulated step to the treatment method. Because the specification disclosed administration of terlipressin at 0.5-2 mg to HRS-1 patient with low MAP every 4 to 10 hours by intravenous bolus injection over about 1-5 minutes is sufficient to yield an increase in MAP and decrease in heart rate in the patient [0025], the method of treating an HRS patient as taught by Cardenas et al. in view of Velez et al., in view of Terlipressin Instruction and in view of Lucassin Product would be necessary to achieve the treatment effect as claimed.
With respect to claim 38, Velez et al. show terlipressin-treated HRS patients with MAP at 64±4 (p16, Table 1, Ortega). Cardenas et al. teach hepatorenal syndrome absence of shock (p27, Table IV major criteria 2).

    PNG
    media_image2.png
    176
    782
    media_image2.png
    Greyscale
With respect to claim 39-40, Velez et al. teach an increase in MAP is strongly associated with a decline in serum creatinine with the SCr goal at 1.5 mg/dl. Terlipressin reduces baseline of 2.5 mg/dl by 40% to 1.5 mg/dl (p1, Abstract, Results; p19, Table 2). 
With respect to claim 41, Terlipressin Instruction teaches that the therapy is to be limited to 2–3 days in adaptation to the course of the disease (p3, last 4th para), reading on determining if the patient has a reduction in serum creatinine level during an initial 2 to 3 days of terlipressin administration.
With respect to claim 43, Cardenas et al. teach duration of terlipressin treatment between 5-15 days until reduction of serum creatinine below 1.5 mg/dL (p28, Table V, 1-2).
With respect to claim 44, Cardenas et al. teach increase of terlipressin after 2-3 days to 1-2 mg in cases showing no decrease in creatinine  (p28, Table V, A).
With respect to claim 45, Lucassin Product teaches Terlipressin increases MAP and decreases heart rate (p2, para 2). Lucassin Product teaches one vial of LUCASSIN (0.85 mg terlipressin) every 6 hours by slow intravenous bolus injection. If serum creatinine (SCr) has not decreased by at least 30% from the baseline value after 3 days, the dose can be increased to two vials of LUCASSIN (1.7 mg terlipressin) every 6 hours (p11, Dosage And administration, para 1), reading on the limitation of claim 45.
With respect to claim 46, Terlipressin Instruction teaches administered terlipressin increases systolic and diastolic blood pressure (p8, Blood pressure).
With respect to claim 47, the limitation of therapeutic effect for MAP increase up to 16.2 mmHg from the baseline MAP and/or heart rate decreases up 10.6 beats/minute from the baseline heart rate after administration of terlipressin does not add a manipulated step to the treatment method. Because the specification disclosed administration of terlipressin at 0.5-2 mg to HRS-1 patient with low MAP every 4 to 10 hours by intravenous bolus injection over about 1-5 minutes is sufficient to yield an increase in MAP and decrease in heart rate in the patient [0025], the method of treating an HRS patient as taught by Cardenas et al. in view of Velez et al., in view of Terlipressin Instruction and in view of Lucassin Product would be necessary to achieve the treatment effect as claimed.
With respect to claim 48, Velez et al. show terlipressin-treated HRS patients with MAP at 64±4 (p16, Table 1, Ortega). Cardenas et al. teach hepatorenal syndrome absence of shock (p27, Table IV major criteria 2).

    PNG
    media_image2.png
    176
    782
    media_image2.png
    Greyscale
With respect to claim 49, Velez et al. teach an increase in MAP is strongly associated with a decline in serum creatinine with the SCr goal at 1.5 mg/dl. Terlipressin reduces baseline of 2.5 mg/dl by 40% to 1.5 mg/dl (p1, Abstract, Results; p19, Table 2).
With respect to claim 50, Lucassin Product teaches one vial of LUCASSIN (0.85 mg terlipressin) every 6 hours by slow intravenous bolus injection (p11, Dosage And administration, para 1).
With respect to claim 51, Cardenas et al. teach increase of terlipressin after 2-3 days to 1-2 mg in cases showing no decrease in creatinine  (p28, Table V, A).
With respect to claim 53, Cardenas et al. teach duration of terlipressin treatment between 5-15 days until reduction of serum creatinine below 1.5 mg/dL (p28, Table V, 1-2).
With respect to claim 54, Cardenas et al. teach increase of terlipressin after 2-3 days to 1-2 mg in cases showing no decrease in creatinine  (p28, Table V, A).
With respect to claim 55, Lucassin Product teaches Terlipressin increases MAP and decreases heart rate (p2, para 2). Lucassin Product teaches one vial of LUCASSIN (0.85 mg terlipressin) every 6 hours by slow intravenous bolus injection. If serum creatinine (SCr) has not decreased by at least 30% from the baseline value after 3 days, the dose can be increased to two vials of LUCASSIN (1.7 mg terlipressin) every 6 hours (p11, Dosage And administration, para 1), reading on the limitation of claim 55.
With respect to claim 56, the ‘452 patent in view of Cardenas et al. in view of Velez et al. in view of Terlipressin Instruction and in view of Lucassin Product teach all limitations of claim 56. See above.
With respect to claim 57, Terlipressin Instruction teaches administered terlipressin increases systolic and diastolic blood pressure (p8, Blood pressure).
With respect to claim 58, the limitation of therapeutic effect for MAP increase up to 16.2 mmHg from the baseline MAP and/or heart rate decreases up 10.6 beats/minute from the baseline heart rate after administration of terlipressin does not add a manipulated step to the treatment method. Because the specification disclosed administration of terlipressin at 0.5-2 mg to HRS-1 patient with low MAP every 4 to 10 hours by intravenous bolus injection over about 1-5 minutes is sufficient to yield an increase in MAP and decrease in heart rate in the patient [0025], the method of treating an HRS patient as taught by Cardenas et al. in view of Velez et al., in view of Terlipressin Instruction and in view of Lucassin Product would be necessary to achieve the treatment effect as claimed.
With respect to claim 59, Velez et al. show terlipressin-treated HRS patients with MAP at 64±4 (p16, Table 1, Ortega). Cardenas et al. teach hepatorenal syndrome absence of shock (p27, Table IV major criteria 2).
With respect to claim 60, Terlipressin Instruction teaches that the therapy is to be limited to 2–3 days in adaptation to the course of the disease (p3, last 4th para), reading on determining if the patient has a reduction in serum creatinine level during an initial 2 to 3 days of terlipressin administration.
With respect to claim 62, Cardenas et al. teach duration of terlipressin treatment between 5-15 days until reduction of serum creatinine below 1.5 mg/dL (p28, Table V, 1-2).
With respect to claim 63-64, Lucassin Product teaches Terlipressin increases MAP and decreases heart rate (p2, para 2). Lucassin Product teaches one vial of LUCASSIN (0.85 mg terlipressin) every 6 hours by slow intravenous bolus injection. If serum creatinine (SCr) has not decreased by at least 30% from the baseline value after 3 days, the dose can be increased to two vials of LUCASSIN (1.7 mg terlipressin) every 6 hours (p11, Dosage And administration, para 1).
One of ordinary skill in the art before the effective filing date of this invention would found it obvious to combine claims 1 and 6-7 of the ‘452 patent with Cardenas’s teaching of low arterial blood pressure and elevated heart rate because (a) claims 1 and 6-7 of the ‘452 patent teach administration of terlipressin to lower creatinine level and (b) Cardenas et al. teach that low arterial blood pressure and elevated heart rate are clinical symptoms present in most HRS patients, including both type I and II HRS (p25, col 1, Clinical and laboratory findings; and Table II), reading on measuring a baseline mean arterial pressure (MAP) and a baseline heart rate of the patient to determine hepatorenal syndrome according to the clinical symptoms. The combination would have reasonable expectation of success because both references teach administration of terlipressin to treat HRS.
One of ordinary skill in the art before the effective filing date of this invention would found it obvious to combine the teachings (the ‘452 patent and Cardenas et al.) with Velez’s baseline mean arterial pressure (MAP) because Velez et al. show terlipressin-treated HRS patients with MAP ranged from 60 (Ortega) to 83 mmHg (Mulkay) (p16, Table 1). The combination would have reasonable expectation of success because the references teach measuring a baseline mean arterial pressure (MAP) of HRS patients.
One of ordinary skill in the art before the effective filing date of this invention would found it obvious to combine the teachings (the ‘452 patent in view of Cardenas et al. and Velez et al.) with Terlipressin Instruction and Lucassin Product (also Terlipressin) because Terlipressin Instruction teaches administering a dose of terlipressin by intravenous (IV) bolus injection over 1 minutes (p3, 4.2 Posology and method of administration; p8, 5.2, Pharmacokinetic properties). Lucassin Product is further recited to show that Terlipressin increases MAP and decreases heart rate (p2, para 2). The combination would have reasonable expectation of success because all references teach administration of terlipressin to treat hepatorenal syndrome.

2.	Claims 42, 52, and 61 are rejected under nonstatutory double patenting as being unpatentable over claims 1 and 6-7 pf the ‘452 patent in view of Cardenas et al. in view of Velez et al. in view of Terlipressin Instruction and in view of Lucassin Product as applied to claims 36-41, 43-51, 53-60 and 62-64 and further in view of Rodriguez et al. (Journal of Hepatology 2014 vol. 60: 955-961, previously cited 3/2/2021).
The ‘452 patent in view of Cardenas et al. in view of Velez et al. in view of Terlipressin Instruction and in view of Lucassin Product teach a method of treating a patient having hepatorenal syndrome (HRS-1) with terlipressin as applied to claims 36-41, 43-51, 53-60 and 62-64 above.
The ‘452 patent in view of Cardenas et al. in view of Velez et al. in view of Terlipressin Instruction and in view of Lucassin Product do not explicitly teach discontinuing administration of terlipressin to a HRS-1 patient not showing a reduction in serum creatinine level.
Rodriguez et al. show reduction of serum creatinine in response to treatment of terlipressin (p957, Fig 1A). Rodriguez et al. teach discontinuation of treatment for non-responders in 1-8 days after administering terlipressin (p957, col 1, Response to therapy and factors associated with response-para 2), reading on the limitation of claims 42, 52, and 61.
One of ordinary skill in the art before the effective filing date of this invention would found it obvious to combine the teachings (The ‘452 patent in view of Cardenas et al. in view of Velez et al. in view of Terlipressin Instruction and in view of Lucassin Product) with Rodriguez’s teaching discontinuation of terlipressin treatment because Rodriguez et al. teach discontinuation of treatment for non-responders in 1-8 days after administering terlipressin (p957, col 1, Response to therapy and factors associated with response-para 2). The combination would have reasonable expectation of success because the references teach administration of terlipressin to treat HRS.

3.	Claims 36-41, 43-51, 53-60 and 62-64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 11, and 17 of copending Application No. 16/411944 (the ‘944 application) in view of Cardenas et al. (Annals of Hepatology 2003; 2(1): January-March: 23-29, previously cited 3/2/2021) in view of Velez et al. (Am J Kidney Dis. 2011 December ; 58(6): 928–938.) in view of Terlipressin Instruction (IS Pharmaceuticals Limited 06/2015, previously cited 3/2/2021) and in view of Lucassin Product (lkaria Australia 2012).
Claim 9 of the ‘944 application disclosed a method for treating a patient having hepatorenal syndrome type 1 (HRS-1) with terlipressin comprising measuring a baseline serum creatinine level in the blood of the HRS-1 patient before and after terlipressin treatment.
Claim 11 of the ‘944 application disclosed administration of terlipressin as a slow IV bolus injection over 2 minutes every 4 to 6 hours for at least 4 days.
Claim 17 of the ‘944 application disclosed terlipressin is effective to produce a reduction in serum creatinine of at least 25% in the patient from the baseline serum creatinine level, reading on improving renal function.
Claims 9, 11, or 17 do not teach measuring a baseline mean arterial pressure (MAP) or a baseline heart rate of the patient.
Cardenas et al. teach the use of terlipressin as a vasoconstrictor to treat hepatorenal syndrome (p23, col 2, para 2; p27, Fig 3). Cardenas et al. teach that low arterial blood pressure and elevated heart rate are clinical symptoms present in most HRS patients, including both type I and II HRS (p25, col 1, Clinical and laboratory findings; and Table II), reading on measuring a baseline mean arterial pressure (MAP) and a baseline heart rate of the patient to determine hepatorenal syndrome according to the clinical symptoms. Cardenas et al. further teach diagnostic criteria of hepatorenal syndrome comprises a clinical symptom of serum creatinine greater than 1.5 mg/dL between 5-15 days (p27, Table IV, major criteria 1-2; p28, Table V), reading on measuring a baseline serum creatinine.
The ‘452 patent in view of Cardenas et al. do not specify the low mean arterial pressure is < 65 mmHg in a patient.
Similarly, Velez et al. teach vasoconstrictor therapy treatment for hepatorenal syndrome (HRS) to recover kidney function in HRS (p1, Abstract-Background). Velez et al. teach measurement the baseline of mean arterial pressure (MAP) and serum creatinine and subsequent time point during treatment (p1, Outcomes & Measurements), reading on limitations (i) and (iii). Velez et al. show terlipressin-treated HRS patients with MAP ranged from 60 (Ortega) to 83 mmHg (Mulkay) below, reading on administering a dose of terlipressin to the patient with MAP 
    PNG
    media_image1.png
    553
    1430
    media_image1.png
    Greyscale
< 65 mmHg (p16, Table 1).
The ‘452 patent in view of Cardenas et al. in view of Velez et al. do not teach administering a dose of terlipressin by intravenous (IV) bolus injection over 2 minutes.
Terlipressin Instruction teaches intravenous injection of initial dose at 1 to 2 mg terlipressin acetate over a period of time followed by 1 mg terlipressin acetate every 4 to 6 hours. Terlipressin Instruction teaches terlipressin acetate is administered via bolus intravenous injection (p8, 5.2, Pharmacokinetic properties). Terlipressin Instruction further teaches the intravenous injection should be given over a period of one minute (p3, 4.2 Posology and method of administration), reading on the limitation (ii). Lucassin Product is further recited to show that Terlipressin increases MAP and decreases heart rate (p2, para 2).
With respect to claim 37, the limitation of therapeutic effect for MAP increase up to 16.2 mmHg from the baseline MAP and/or heart rate decreases up 10.6 beats/minute from the baseline heart rate after administration of terlipressin does not add a manipulated step to the treatment method. Because the specification disclosed administration of terlipressin at 0.5-2 mg to HRS-1 patient with low MAP every 4 to 10 hours by intravenous bolus injection over about 1-5 minutes is sufficient to yield an increase in MAP and decrease in heart rate in the patient [0025], the method of treating an HRS patient as taught by Cardenas et al. in view of Velez et al., in view of Terlipressin Instruction and in view of Lucassin Product would be necessary to achieve the treatment effect as claimed.
With respect to claim 38, Velez et al. show terlipressin-treated HRS patients with MAP at 64±4 (p16, Table 1, Ortega). Cardenas et al. teach hepatorenal syndrome absence of shock (p27, Table IV major criteria 2).

    PNG
    media_image2.png
    176
    782
    media_image2.png
    Greyscale
With respect to claim 39-40, Velez et al. teach an increase in MAP is strongly associated with a decline in serum creatinine with the SCr goal at 1.5 mg/dl. Terlipressin reduces baseline of 2.5 mg/dl by 40% to 1.5 mg/dl (p1, Abstract, Results; p19, Table 2). 
With respect to claim 41, Terlipressin Instruction teaches that the therapy is to be limited to 2–3 days in adaptation to the course of the disease (p3, last 4th para), reading on determining if the patient has a reduction in serum creatinine level during an initial 2 to 3 days of terlipressin administration.
With respect to claim 43, Cardenas et al. teach duration of terlipressin treatment between 5-15 days until reduction of serum creatinine below 1.5 mg/dL (p28, Table V, 1-2).
With respect to claim 44, Cardenas et al. teach increase of terlipressin after 2-3 days to 1-2 mg in cases showing no decrease in creatinine  (p28, Table V, A).
With respect to claim 45, Lucassin Product teaches Terlipressin increases MAP and decreases heart rate (p2, para 2). Lucassin Product teaches one vial of LUCASSIN (0.85 mg terlipressin) every 6 hours by slow intravenous bolus injection. If serum creatinine (SCr) has not decreased by at least 30% from the baseline value after 3 days, the dose can be increased to two vials of LUCASSIN (1.7 mg terlipressin) every 6 hours (p11, Dosage And administration, para 1), reading on the limitation of claim 45.
With respect to claim 46, Terlipressin Instruction teaches administered terlipressin increases systolic and diastolic blood pressure (p8, Blood pressure).
With respect to claim 47, the limitation of therapeutic effect for MAP increase up to 16.2 mmHg from the baseline MAP and/or heart rate decreases up 10.6 beats/minute from the baseline heart rate after administration of terlipressin does not add a manipulated step to the treatment method. Because the specification disclosed administration of terlipressin at 0.5-2 mg to HRS-1 patient with low MAP every 4 to 10 hours by intravenous bolus injection over about 1-5 minutes is sufficient to yield an increase in MAP and decrease in heart rate in the patient [0025], the method of treating an HRS patient as taught by Cardenas et al. in view of Velez et al., in view of Terlipressin Instruction and in view of Lucassin Product would be necessary to achieve the treatment effect as claimed.
With respect to claim 48, Velez et al. show terlipressin-treated HRS patients with MAP at 64±4 (p16, Table 1, Ortega). Cardenas et al. teach hepatorenal syndrome absence of shock (p27, Table IV major criteria 2).

    PNG
    media_image2.png
    176
    782
    media_image2.png
    Greyscale
With respect to claim 49, Velez et al. teach an increase in MAP is strongly associated with a decline in serum creatinine with the SCr goal at 1.5 mg/dl. Terlipressin reduces baseline of 2.5 mg/dl by 40% to 1.5 mg/dl (p1, Abstract, Results; p19, Table 2).
With respect to claim 50, Lucassin Product teaches one vial of LUCASSIN (0.85 mg terlipressin) every 6 hours by slow intravenous bolus injection (p11, Dosage And administration, para 1).
With respect to claim 51, Cardenas et al. teach increase of terlipressin after 2-3 days to 1-2 mg in cases showing no decrease in creatinine  (p28, Table V, A).
With respect to claim 53, Cardenas et al. teach duration of terlipressin treatment between 5-15 days until reduction of serum creatinine below 1.5 mg/dL (p28, Table V, 1-2).
With respect to claim 54, Cardenas et al. teach increase of terlipressin after 2-3 days to 1-2 mg in cases showing no decrease in creatinine  (p28, Table V, A).
With respect to claim 55, Lucassin Product teaches Terlipressin increases MAP and decreases heart rate (p2, para 2). Lucassin Product teaches one vial of LUCASSIN (0.85 mg terlipressin) every 6 hours by slow intravenous bolus injection. If serum creatinine (SCr) has not decreased by at least 30% from the baseline value after 3 days, the dose can be increased to two vials of LUCASSIN (1.7 mg terlipressin) every 6 hours (p11, Dosage And administration, para 1), reading on the limitation of claim 55.
With respect to claim 56, the ‘452 patent in view of Cardenas et al. in view of Velez et al. in view of Terlipressin Instruction and in view of Lucassin Product teach all limitations of claim 56. See above.
With respect to claim 57, Terlipressin Instruction teaches administered terlipressin increases systolic and diastolic blood pressure (p8, Blood pressure).
With respect to claim 58, the limitation of therapeutic effect for MAP increase up to 16.2 mmHg from the baseline MAP and/or heart rate decreases up 10.6 beats/minute from the baseline heart rate after administration of terlipressin does not add a manipulated step to the treatment method. Because the specification disclosed administration of terlipressin at 0.5-2 mg to HRS-1 patient with low MAP every 4 to 10 hours by intravenous bolus injection over about 1-5 minutes is sufficient to yield an increase in MAP and decrease in heart rate in the patient [0025], the method of treating an HRS patient as taught by Cardenas et al. in view of Velez et al., in view of Terlipressin Instruction and in view of Lucassin Product would be necessary to achieve the treatment effect as claimed.
With respect to claim 59, Velez et al. show terlipressin-treated HRS patients with MAP at 64±4 (p16, Table 1, Ortega). Cardenas et al. teach hepatorenal syndrome absence of shock (p27, Table IV major criteria 2).
With respect to claim 60, Terlipressin Instruction teaches that the therapy is to be limited to 2–3 days in adaptation to the course of the disease (p3, last 4th para), reading on determining if the patient has a reduction in serum creatinine level during an initial 2 to 3 days of terlipressin administration.
With respect to claim 62, Cardenas et al. teach duration of terlipressin treatment between 5-15 days until reduction of serum creatinine below 1.5 mg/dL (p28, Table V, 1-2).
With respect to claim 63-64, Lucassin Product teaches Terlipressin increases MAP and decreases heart rate (p2, para 2). Lucassin Product teaches one vial of LUCASSIN (0.85 mg terlipressin) every 6 hours by slow intravenous bolus injection. If serum creatinine (SCr) has not decreased by at least 30% from the baseline value after 3 days, the dose can be increased to two vials of LUCASSIN (1.7 mg terlipressin) every 6 hours (p11, Dosage And administration, para 1).
One of ordinary skill in the art before the effective filing date of this invention would found it obvious to combine claims 1 and 6-7 of the ‘452 patent with Cardenas’s teaching of low arterial blood pressure and elevated heart rate because (a) claims 1 and 6-7 of the ‘452 patent teach administration of terlipressin to lower creatinine level and (b) Cardenas et al. teach that low arterial blood pressure and elevated heart rate are clinical symptoms present in most HRS patients, including both type I and II HRS (p25, col 1, Clinical and laboratory findings; and Table II), reading on measuring a baseline mean arterial pressure (MAP) and a baseline heart rate of the patient to determine hepatorenal syndrome according to the clinical symptoms. The combination would have reasonable expectation of success because both references teach administration of terlipressin to treat HRS.
One of ordinary skill in the art before the effective filing date of this invention would found it obvious to combine the teachings (the ‘452 patent and Cardenas et al.) with Velez’s baseline mean arterial pressure (MAP) because Velez et al. show terlipressin-treated HRS patients with MAP ranged from 60 (Ortega) to 83 mmHg (Mulkay) (p16, Table 1). The combination would have reasonable expectation of success because the references teach measuring a baseline mean arterial pressure (MAP) of HRS patients.
One of ordinary skill in the art before the effective filing date of this invention would found it obvious to combine the teachings (the ‘452 patent in view of Cardenas et al. and Velez et al.) with Terlipressin Instruction and Lucassin Product (also Terlipressin) because Terlipressin Instruction teaches administering a dose of terlipressin by intravenous (IV) bolus injection over 1 minutes (p3, 4.2 Posology and method of administration; p8, 5.2, Pharmacokinetic properties). Lucassin Product is further recited to show that Terlipressin increases MAP and decreases heart rate (p2, para 2). The combination would have reasonable expectation of success because all references teach administration of terlipressin to treat hepatorenal syndrome.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
30-June-2022




/ARADHANA SASAN/            Primary Examiner, Art Unit 1615